Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Alan Young on April 7, 2021.  The application has been amended as follows: 
IN THE CLAIMS:Please cancel claims 2, 4 and amend claims 1, 3, 5-19 as follows. Some previously presented claims are listed for applicant’s convenience:
--1.	(Currently Amended)	A magnetic sensor comprising:
a sensor chip having an element formation surface on which a first magnetic detection element and a second magnetic detection element [[is]] are formed;
a first magnetic member placed on the element formation surface and having a first height as a height from the element formation surface; and
a second magnetic member located on an opposite side of the first magnetic detection element relative to the first magnetic member and having a second height lower than the first height, 
wherein the second magnetic member is placed on the element formation surface, and 
wherein the first and second magnetic members are larger in size in a length direction than in a width direction, the width direction being an array direction of the first and second magnetic detection elements and the length direction being parallel to the element formation surface and orthogonal to the width direction.--

2.	(Canceled)	

--3.	(Currently Amended) The magnetic sensor as claimed in claim 1,  wherein the first magnetic member is placed between the first magnetic detection element and the second magnetic detection element.--

4.	(Canceled)	

--5.	(Currently Amended) The magnetic sensor as claimed in  claim 1, wherein the size in the length direction of at least one of the first and second magnetic members is larger than the size in the length direction of the sensor chip.--

--6.	(Currently Amended) The magnetic sensor as claimed in  claim 1, wherein the sizes in the length direction of the first and second magnetic members are different from each other.--

--7.	(Currently Amended) The magnetic sensor as claimed in  claim 1, wherein the sizes in the width direction of the first and second magnetic members are different from each other.--

--8.	(Currently Amended) The magnetic sensor as claimed in  claim 1, wherein the second magnetic member is divided in the length direction into a plurality of parts.--

--9.	(Currently Amended) The magnetic sensor as claimed in  claim 1, wherein a distance in the width direction between the first magnetic detection element and the 

--10.	(Currently Amended) The magnetic sensor as claimed in  claim 1, wherein a distance in the width direction between the first magnetic detection element and the first magnetic member and a distance in the width direction between the first magnetic detection element and the second magnetic member is equal to each other.--

--11.	(Currently Amended) The magnetic sensor as claimed in  claim 1, wherein the magnetic sensor is configured to detect a residual magnetic field in a magnetic medium moving in the width direction relative to the sensor chip.--

--12.	(Currently Amended) The magnetic sensor as claimed in  claim 1, further comprising a third magnetic member located on an opposite side of the second magnetic detection element to the first magnetic member and having a third height lower than the first height.--

13.	(Previously Presented) The magnetic sensor as claimed in claim 1, further comprising a protection member that is configured to fill a space between the first magnetic member and the second magnetic member, that seals the first and second magnetic members, and that has a lower permeability than that of the first and second magnetic members.

14.	(Previously Presented) A magnetic-field detection device comprising:
the magnetic sensor as claimed in claim 1, and
a signal processing circuit configured to extract a predetermined frequency component from an output signal of the magnetic sensor.

15.	(Previously Presented) The magnetic-field detection device as claimed in claim 14, further comprising a magnetic-field generation circuit configured to apply a cancel magnetic field to the magnetic sensor based on a cancel signal generated based on the predetermined frequency component.

16. 	(Previously Presented) The magnetic sensor as claimed in claim 1, wherein the element formation surface extends in a first direction and a second direction perpendicular to the first direction.

--17. 	(Currently Amended) A magnetic sensor comprising:
a sensor chip having a main surface extending in a first direction and a second direction perpendicular to the first direction; and
first and second magnetic members placed on the main surface via an insulating layer,
wherein the sensor chip includes a first magnetic detection element and a second magnetic detection element on the main surface,
wherein the first and second magnetic members are larger in size in the first direction than the second direction, the second direction being an array direction of the first and second magnetic detection elements;
wherein the magnetic detection element is located between the first and second magnetic members viewed from a third direction perpendicular to the first and second directions, and
wherein the second magnetic member is lower in height in the third direction than the first magnetic member.--

18. 	(Previously Presented) The magnetic sensor as claimed in claim 17,
wherein the sensor chip further has a first side surface extending in the first and third directions and a second side surface extending in the second and third directions, and
wherein each of the first and second side surfaces is free from the first and second magnetic members.

19. 	(Previously Presented) The magnetic sensor as claimed in claim 17, wherein at least one of the first and second magnetic members is larger in the first direction than the main surface, thereby a part of at least the one of the first and second magnetic members does not overlap with the main surface.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 3 & 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the Office Action mailed on 01/02/2021. 
 	During the telephone interview on April 7, 2021.  Mr. Young explained the details of the invention, explained how the Prior Art vs. the claim’s invention summarized the differences. Mr. Young agreed to amend the rejected independent claims 1 & 17 by Examiner’s recommendation and as in the examiner’s amendment set forth above, wherein most of the newly added limitations came from original claims 2 & 4 which appeared to overcome the Final Office Action mailed 01/02/2021.  In addition, during further extensive searches, no reference on record was found anticipating or a combination of references were found to either teach or suggest an obviousness rejection over the above amended claims. The Prior Art of record fails to describe the newly added features of claims 1 & 17 as required by 35. U.S.C §103, and all claim rejections are overcome.
 	Claims 3, 5-16 & 18-19 are allowed because of at least due to their dependencies.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Examiner: 	/Trung Nguyen/-Art 2866
			April 8, 2021.
/MELISSA J KOVAL/           Supervisory Patent Examiner, Art Unit 2866